Case 1:19-cv-01055-MCW Document 13 Filed 03/09/20 Page 1 of 2

In the Anited States Court of Federal Claims

No. 19-1055C
(Filed: March 9, 2020)

Kk KK AKA RE RR RRR KR AHR KOR A OR We OK

 

DAVID P. PETERSEN, *
*

Plaintiff, *

*

¥. *

*

THE UNITED STATES, *
*

Defendant. *

*

eee RK KK KK EH RH KR KKK KH RK KEKE

ORDER OF DISMISSAL

 

This matter comes before the Court on Defendant’s motion to dismiss. For the reasons
stated below, Defendant’s motion is granted.

In 2013, Plaintiff pro se David Petersen was convicted in the United States District Court
for the Southern District of Alabama for crimes related to a Ponzi scheme. Am. Compl., Ex, E at
46, After his release, Plaintiff initiated this suit alleging constitutional, civil, and tort law claims,
secking $5.5 million in damages. Am. Compl. { 4.

Plaintiff has the burden of establishing subject-matter jurisdiction in this Court.
Reynolds v. Army & Ait Force Exch, Serv., 846 F.2d 746, 748 (Fed Cir. 1988). The Court must
dismiss the action if it finds subject-matter jurisdiction to be lacking. Adair v. United States, 497
F.3d 1244, 1251 (Fed. Cir. 2007). On a Rule 12(b)(1) motion to dismiss, the Court accepts all
factual allegations as true and will draw all reasonable inferences in Plaintiffs favor.
Pennington Seed, Inc. v. Produce Exch. No. 299, 457 F.3d 1334, 1338 (Fed. Cir. 2006).

The Tucker Act provides that this Court:

shall have jurisdiction to render judgment upon any claim against the United States
founded either upon the Constitution, or any Act of Congress or any regulation of
an executive department, or upon any express or implied contract with the United
States, or for liquidated or unliquidated damages in cases not sounding in tort.

 

 
Case 1:19-cv-01055-MCW Document 13 Filed 03/09/20 Page 2 of 2

28 U.S.C. § 1491(a)(1) (2012). The Tucker Act is not money-mandating, but rather is a
jurisdictional statute. United States v. Testan, 424 U.S. 392, 398 (1976). To establish
jurisdiction, “a plaintiff must identify a separate source of substantive law that creates the right to
money damages.” Jan’s Helicopter Serv., Inc. v. Fed. Aviation Admin., 525 F.3d 1299, 1306
(Fed. Cir. 2008) (internal citation and quotation marks omitted).

As a threshold matter, this Court cannot entertain Plaintiff's claims relating to his trial in
the district court or the Eleventh Circuit’s decision affirming his conviction because this Court
lacks jurisdiction to review the decisions of either district courts or federal Courts of Appeal.
Innovair Aviation Ltd. V. United States, 632 F.3d 1336, 1344 (Fed. Cir. 2011).

In order to succeed on a claim for unjust conviction under 28 U.S.C. § 1495, a plaintiff
must provide a court-issued certificate or pardon showing that his conviction “has been reversed
or set aside upon grounds of actual innocence, that he has been found not guilty during a new
trial, or that he has been pardoned on the grounds of actual innocence, and that he did not
commit the acts for which he has been charged.” Taylor v. United States, 130 Fed. Cl. 570, 572
(2016), aff'd, 666 F, App'x 896 (Fed. Cir. 2016); 28 U.S.C. § 2513(a)-(b) (2012). Plaintiff has
made no such showing here.

This Court also lacks jurisdiction over Plaintiff's constitutional and tort claims. Plaintiff
alleges violations of his rights under the First and Fourth Amendments, as well as general
violations of his “civil rights.” See Am. Compl. {J 1, 4. However, these provisions do not grant
this Court jurisdiction because they are not money-mandating. LeBlanc v. United States, 50 F.3d
1025, 1028 (Fed. Cir. 1995); LaChance v. United States, 15 Cl. Ct. 127, 130 (1988); United
States v. Connolly, 716 F.2d 882, 887 (Fed. Cir. 1983). Plaintiff's claims of “loss of reputation,”
“alienation of affection,” and “severe pain and suffering” sound in tort, and this Court lacks
jurisdiction over claims alleging tortious conduct. Rick’s Mushroom Serv., Inc. v, United States,
521 F.3d 1338, 1343 (Fed. Cir. 2008).

Conclusion

This action is dismissed for lack of jurisdiction.

Martin ion o>, a) ~

MARY EL CEN COSTER WILLIAMS
Senior Judge
